Opinión disidente emitida por el
Juez Asociado Señor Rivera Pérez.
En el presente caso, la Mayoría distingue y no aplica lo resuelto por este Tribunal en Pueblo v. Cía. de Fianzas de P.R., 139 D.P.R. 206 (1995), al cuadro fáctico de autos. Des-taca que en ese caso el acusado estaba recluido en una institución penal en Puerto Rico por la comisión de unos delitos distintos a los que dieron lugar a la prestación de la fianza; en tanto que en el caso de autos el acusado estaba recluido en una institución penal en el estado de Pennsyl*267vania por la comisión de unos delitos distintos a los que dieron lugar a la prestación de la fianza. Concluye la Ma-yoría que el hecho de que Newport Bonding & Surety Co. (Newport) le informara al Tribunal de Primera Instancia del paradero del acusado en una institución penal en el estado de Pennsylvania, en nada resuelve el problema de que éste no se encuentre disponible para responder ante los tribunales de Puerto Rico. Distingue el presente cuadro fáctico del caso Pueblo v. Cía. de Fianzas de P.R., supra, al expresar que en este último la fiadora, la Compañía de Fianzas de P.R., localizó al acusado en una institución penal localizada en Puerto Rico, y al gestionar las órdenes de arresto con el superintendente de esa institución penal, éste quedó facultado para llevar al acusado a comparecer ante el Tribunal de Primera Instancia para la continuación del procedimiento de naturaleza criminal pendiente en su contra. Puntualiza que ello no ocurre en el caso de autos, pues las gestiones realizadas por Newport, que produjeron la localización del acusado en una institución penal en el estado de Pennsylvania, sólo podría dar lugar a que se ini-cie un proceso de extradición que genera una serie de gas-tos al erario. Concluye, además, que cancelar la fianza prestada por Newport y exonerarlo tendría el efecto de en-riquecer injustamente a los fiadores por la labor de extra-dición realizada por el Estado, lo cual constituiría una si-tuación radicalmente contraria al interés público.
I
Disiento del curso de acción de la Mayoría por no pre-sentar este caso la situación contraria al interés público expresada, según lo resuelto en Pueblo v. Cía. de Fianzas de P.R, supra. Veamos.
En Pueblo v. Cía. de Fianzas de P.R., supra, págs. 214— 215, expresamos como fundamento central para la formu-lación de la norma allí pautada lo siguiente:
*268Resolvemos que cuando el acusado se encuentre encarcelado por otros delitos, las gestiones de informar al tribunal su pa-radero y diligenciar la orden de arresto en la institución penal, dentro de los cuarenta (40) días posteriores a la notificación de la sentencia de confiscación de la fianza, tienen el efecto de “llevar al acusado a presencia del tribunal” para propósitos de la Regla 227 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Concluir que la referida regla sólo permite relevar al fiador del pago de la fianza mediante el arresto del acusado y su entrega física al tribunal por el propio fiador, no promovería que éste informe al tribunal del paradero del acusado en un caso como el de marras, en que no le era posible obtener su custodia física. Interpretamos de manera amplia la frase “llevar al acu-sado a presencia del tribunal” contenida en la Regla 227 de Procedimiento Criminal, supra, con el propósito de promover que los fiadores realicen, directa o indirectamente, las gestio-nes necesarias para asegurar la comparecencia del acusado al juicio.
Al amparo de la interpretación anterior concluimos que, en el caso de autos, la fiadora logró interrumpir el término para que la sentencia confiscatoria se convirtiera en firme y ejecutoria. El Tribunal Superior pudo reactivar el caso contra el acusado por las diligencias de la fiadora, ya que, antes de éstas, el tribunal no tenía conocimiento del paradero del acusado. Fue precisamente por la gestión de la fiadora que el acusado compareció ante el tribunal a quo el 7 de junio de 1993. Luego, el 17 de agosto de 1993, el acusado hizo una alegación de culpabilidad tanto por los delitos por los cuales fue fiado en el caso de epígrafe, como por los delitos por los que fue encarcelado posteriormente.
El curso normativo dispuesto por la Mayoría en este caso promueve el indeseado efecto de que los fiadores no habrían de informar al Tribunal de Primera Instancia del paradero del acusado cuando éste se encuentre recluido en una institución penal localizada en los estados de la Unión. Si se le ha de confiscar la fianza, independientemente de que realicen tal gestión, cuál sería el incentivo del fiador para localizar al acusado cuando ello implica incurrir en un gasto adicional al importe de la fianza prestada que ha de ser confiscada y que es el límite máximo de su obliga-ción contractual. Nos parece más ajustado al interés pú-blico que el fiador, en un caso como el presente, sufrague *269los gastos de extradición en que incurrió el Estado, así como cualquier otro relacionado, y se cancele la fianza y se produzca su exoneración una vez el acusado se encuentre bajo la jurisdicción y custodia de los tribunales de Puerto Rico. No encontramos razón alguna para que, una vez el fiador produzca la certificación correspondiente sobre la re-clusión del acusado en una institución penal de un estado de la Unión, no tenga el mismo efecto interruptor del tér-mino para que la sentencia confiscatoria se convierta en final y firme que cuando produce una certificación sobre reclusión del acusado en una institución penal en Puerto Rico.(1)
H-1 H-1
Por todo lo anterior, muy respetuosamente disiento.

(1) De ascender la cuantía de los gastos del proceso de extradición a una canti-dad mayor que la fianza prestada, no podría imponerse una obligación mayor al fiador que el importe de la fianza prestada.